

TERMINATION AGREEMENT AND RELEASE
THIS TERMINATION AGREEMENT AND RELEASE (hereinafter referred to as this
“Agreement”) is made and entered into as of September 19, 2014 (the “Effective
Date”), by and among Shin Nippon Biomedical Laboratories, Ltd., a Japanese
corporation (“SNBL”) and Transcept Pharmaceuticals, Inc., a Delaware corporation
(“Transcept”). SNBL and Transcept may each be referred to herein as a “Party” or
collectively as the “Parties.”
BACKGROUND
A.    SNBL and Transcept are parties to the following agreements:
(i) a Device Transfer Agreement, dated April 3, 2013 (the “Device Transfer
Agreement”);
(ii) a Feasibility Study and Option-For-License Agreement, dated May 20, 2013,
(the “DHE Feasibility Agreement”);
(iii) a License Agreement, dated September 24, 2013, (the “License Agreement”)
pursuant to which, among other things, Transcept exercised its option under the
DHE Feasibility Agreement to obtain a license to develop and commercialize
products that combine SNBL’s proprietary nasal drug delivery technology with a
certain compound on the terms and subject to the conditions and limitations set
forth in such License Agreement; and
(iv) a Master Services Agreement, dated September 27, 2013 (the “Master Services
Agreement”), pursuant to which Transcept could retain the services of SNBL on a
project-by-project basis in connection with the development of certain products
under the License Agreement on the terms and subject to the conditions and
limitations set forth in such Master Services Agreement and any applicable
project addenda;
(collectively, the “Terminated Agreements”).
B.    The Parties now mutually desire pursuant to this Agreement to terminate
the Terminated Agreements and to compromise, settle and resolve amicably, fully
and finally all past, current and future claims and disputes between them with
respect to the Terminated Agreements and the Parties’ rights, obligations,
performance, non-performance, actions, omissions and other arrangements and
undertakings thereunder in accordance with and on the terms and conditions of
this Agreement; and
C.    In connection therewith, Transcept desires to transfer to SNBL certain
know-how, regulatory materials, regulatory approvals and intellectual property
rights with respect to the Product (as defined in the License Agreement), and in
consideration thereof SNBL desires to pay to Transcept certain payments, each as
set forth below.
NOW THEREFORE, in consideration of the mutual promises and obligations contained
herein below, and other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree as follows:




--------------------------------------------------------------------------------



1.Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings given thereto in the License Agreement.
(a)    “Net Licensing Revenue” means amounts actually received by SNBL or its
Affiliates in consideration for a license granted to a Third Party (i) to
commercialize any Product, or (ii) under the Licensed Technology to
commercialize any Product. For clarity, Net Licensing Revenue excludes amounts
actually received as fair market value reimbursement for costs actually incurred
by SNBL after the effective date of the grant of such a license.
(b)    “Released Claims” means, with respect to the SNBL Releasing Parties
(including SNBL), the SNBL Released Claims, and with respect to the Transcept
Releasing Parties (including Transcept), the Transcept Released Claims.
2.    Termination of the Terminated Agreements.
(a)    SNBL and Transcept hereby agree that, as of the Effective Date:
(i)    the Device Transfer Agreement has terminated according to its terms and
is null and void and of no further force or effect; excepting, however, Articles
4 and 7 of the Device Transfer Agreement;
(ii)    the DHE Feasibility Agreement is hereby terminated, null and void and of
no further force or effect;
(iii)    the License Agreement is hereby terminated, null and void and of no
further force or effect; excepting, however, Articles 1 (Definitions), 8
(Confidential Information) (for the period set forth therein), 10.2 (Disclaimer
of Warranty/Limitation of Liability), 11 (Indemnification), 12.6.1 (Reversion of
Rights), 13 (Dispute Resolution) and 14 (Miscellaneous) of the License
Agreement;
(iv)    the Master Services Agreement and any and all Project Addenda thereunder
are hereby terminated, null and void and of no further force or effect;
excepting, however, Article 5 of the Master Services Agreement;
(v)    all rights of SNBL (or any SNBL Releasing Parties) and of Transcept (or
any Transcept Releasing Parties) under the Terminated Agreements (including any
such rights that, by their terms, would apply before, upon or after a
termination thereof) shall, upon the Effective Date, be automatically waived by
SNBL (on behalf of itself and the SNBL Releasing Parties) and by Transcept (on
behalf of itself and the Transcept Releasing Parties) and deemed satisfied in
full, except as otherwise expressly provided herein;
(vi)    all rights and licenses granted by SNBL to Transcept under the
Terminated Agreements (including without limitation to Licensed Technology)
shall terminate immediately upon the Effective Date and shall revert to SNBL;
and
(vii)    the foregoing termination of the Terminated Agreements shall be deemed
to be termination mutually agreed upon by and between the Parties, and no Party
shall have any

2





--------------------------------------------------------------------------------



responsibility or liability as a result of such termination. The Parties hereby
waive all rights to notice of termination as may be otherwise provided under the
Terminated Agreements or applicable laws.
3.    Mutual Release.
(a)    Effective as of the Effective Date, SNBL and Transcept, on behalf of
themselves, and their respective former, current and future Affiliates, owners,
security holders, principals, partners, representatives, agents, attorneys,
trustees, directors, officers, employees, contractors, assigns, insurers and
administrators and each of their respective heirs, executors, predecessors and
successors (collectively as to a Party, the “SNBL Releasing Parties” or the
“Transcept Releasing Parties”, as applicable), shall automatically, forever,
fully and finally, unconditionally release, covenant not to sue, acquit and
forever discharge each other and their respective former, current and future
Affiliates, owners, security holders, principals, partners, representatives,
agents, attorneys, trustees, directors, officers, employees, contractors,
assigns, insurers and administrators and each of their respective heirs,
executors, predecessors and successors (collectively as to a Party, the “SNBL
Released Parties” or the “Transcept Released Parties”, as applicable) of and
from any and all claims of every nature and description, rights or causes of
action or liabilities whatsoever, whether based on contract rights, common law,
equitable rights or federal, state, local, statutory or any other law, rule or
regulation, whether arising under the laws of the United States, any state
thereof or any foreign country, including both known claims and unknown claims,
foreseen claims and unforeseen claims, class or individual in nature arising out
of, resulting from or relating to (i) the Terminated Agreements, (ii) any
Party’s rights, obligations, performance, non-performance, actions, omissions
and other arrangements and undertakings thereunder or (iii) any allegations,
transactions, facts, matters, occurrences, representations or omissions with
respect to the subject matter of clauses (i) and (ii); in each case, except as
otherwise expressly provided herein (collectively, the “SNBL Released Claims” or
the “Transcept Released Claims”, as applicable).
(b)    In connection with the foregoing releases, each Party acknowledges that
it is aware that it may hereafter discover claims or facts in addition to or
materially different from those which it knows or believes to exist as of the
Effective Date with respect to the subject matter of the Released Claims, but
that it is its intention to hereby fully, finally and forever settle and release
all of the Released Claims (whether known or unknown, suspected or unsuspected,
which now exist, may exist or heretofore have existed). In furtherance of this
intention, the releases herein given will be and remain in effect as full and
complete mutual releases notwithstanding the discovery or existence of any such
addition or different claims or facts.
4.    Claims Not Released. For clarity, the SNBL Releasing Parties and Transcept
Releasing Parties reserve their respective rights and do not release:
(a)    any claims against any Transcept Released Parties or SNBL Released
Parties, as applicable, arising out of the rights, duties, agreements and
obligations of the Parties under this Agreement; and
(b)    any claims against any Transcept Released Parties or SNBL Released
Parties, as applicable, to the extent not arising out of, resulting from or
relating to the Released Claims.

3





--------------------------------------------------------------------------------



5.    Termination and Release Consideration.
(a)    Transcept hereby agrees to transfer to SNBL at SNBL’s expense and hereby
assigns to SNBL all right, title and interest in and to:
(i)    all Know-How developed, generated, obtained or utilized by Transcept
during the term of the License Agreement with respect to the Product that is
Controlled by Transcept or its Affiliates as of the Effective Date;
(ii)    all Regulatory Materials and Regulatory Approvals with respect to the
Product that are Controlled by Transcept prior to the Effective Date, and any
draft submissions thereof prepared by or on behalf of Transcept (including
without limitation any draft clinical trial protocols for the Product prepared
in connection with a planned filing with applicable Regulatory Authorities with
respect to the Product in Canada); and
(b)    Transcept hereby assigns to SNBL all of Transcept’s right, interest and
title in and to:
(i)    any and all Joint Inventions;
(ii)    all results, records, data and reports generated or obtained with
respect to the Product in connection with the activities performed under the
Master Services Agreement or the DHE Feasibility Agreement, together with all
Deliverables delivered to Transcept under the Master Services Agreement (as
defined therein); and
(iii)    all intellectual property rights with respect to the Product (including
without limitation Patents covering the Product).
(c)    In consideration of the foregoing transfer and assignment, SNBL shall pay
to Transcept a certain percentage of Net Licensing Revenue as set forth in the
following table (“Termination Payments”):



4





--------------------------------------------------------------------------------



Net Licensing Revenue
Percentage of Net Licensing Revenue
Any Net Licensing Revenue paid to SNBL as up-front license payment(s)
15% of such up-front license payment(s), or $150,000, whichever is greater
Any Net Licensing Revenue (other than up-front license payments)
30%, up to a cumulative maximum amount paid to Transcept equal to U.S. $0.5
million
Any Net Licensing Revenue (other than up-front license payments) after payment
to Transcept of a cumulative maximum amount equal to U.S. $0.5 million
5%, up to a cumulative maximum amount paid to Transcept equal to U.S. $2.0
million

Notwithstanding anything to the contrary, once SNBL has made Termination
Payments to Transcept equal to Two Million U.S. Dollars (U.S. $2,000,000) in
aggregate, SNBL shall have no further obligation to make any additional
Termination Payments to Transcept whatsoever.
6.    Confidentiality. The information contained in this Agreement, and all
information related to this Agreement, shall be deemed the Confidential
Information of both Parties and subject to the surviving confidentiality
obligations under Article 8 of the License Agreement. Promptly after the
Effective Date, Transcept shall return or destroy (with proof of such
destruction) at SNBL’s election all copies and embodiments of Licensed Know-How
and other Confidential Information of SNBL in its possession or control.
7.    No Assignment of Claims/Authorities. Each Party represents and warrants
(a) that it has full authority to enter into this Agreement, (b) that it has not
heretofore assigned or transferred or purported to assign, transfer sell,
subrogate, pledge, hypothecate or grant, to any Person any of the claims,
demands, damages, or causes of action that fall within the scope of the releases
in Section 3 of this Agreement.
8.    No Admission of Liability. This Agreement constitutes a compromise,
settlement and resolution of the Released Claims and shall not be construed as
an admission of liability on the part of any Party with respect to the Released
Claims or any other matter.
9.    Governing Law; Consent to Jurisdiction. The Parties hereto expressly agree
that this Agreement shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York. Any and all disputes arising
between the Parties in connection with this Agreement shall be resolved in
accordance with the procedures set forth in Article 13 of the License Agreement.
10.    Authority. The individual executing this Agreement on behalf of each
Party has been validly authorized and directed to sign this Agreement on behalf
of that Party and by signing in such capacity will bind that Party, and all
individuals and entities on whose behalf he or she signs (including

5





--------------------------------------------------------------------------------



the SNBL Releasing Parties in the case of SNBL and the Transcept Releasing
Parties in the case of Transcept) to all of the terms of this Agreement.
11.    Assignment. All of the terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the Parties
and their respective heirs, representatives, successors and assigns of the
Parties hereto. No Party hereto may assign any of its rights or delegate any of
its duties under this Agreement without the prior written consent of the other
Party, provided that SNBL may assign this Agreement without the written consent
of Transcept to (a) an Affiliate of SNBL, or (b) a successor to all or
substantially all of its assets to which this Agreement pertains, whether by
merger, reorganization, sale, operation of law or otherwise. Any attempted
assignment in contravention of this Article 11 shall be null and void.
12.    No Third Party Beneficiaries. None of the provisions contained in this
Agreement are intended by the Parties hereto, nor shall they be deemed, to
confer any benefit on any Third Party, except to the extent that this Agreement
expressly provides benefits and protections to the SNBL Released Parties and
Transcept Released Parties (many of which are not Parties to this Agreement).
13.    Construction. All references to the neutral gender shall include the
feminine or masculine gender and vice versa, where applicable, and all
references to the singular shall include the plural and vice versa, where
applicable. Unless otherwise expressly provided, the word “including” followed
by a listing does not limit the preceding words or terms and shall mean
“including, without limitation”; and the word “or” shall have its inclusive
meaning of “and/or”.
14.    Entire Agreement. This Agreement and the documents referred to in this
Agreement (including the Terminated Agreements), together with the Confidential
Disclosure Agreement between SNBL, Transcept and Dr Reddy’s Laboratories, Inc.,
dated January 24, 2014, contain the entire understanding between the Parties
hereto with respect to the undertakings contemplated hereby and supersede all
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, between the Parties hereto on the subject matter
hereof and such agreements, understandings, representations and statements shall
be of no further force or effect. For clarity, the following remain in full
force and effect: (i) any and all provisions surviving the expiration of the
Feasibility Study and Option-for-License Agreement between the Parties, dated
June 20, 2013 according to its terms; and (ii) the Confidential Disclosure
Agreement between the Parties, dated February 25, 2013, to the extent not
superseded by the License Agreement.
15.    Amendments. This Agreement may not be amended other than by written
instrument signed by an authorized officer of each of the Parties hereto. It is
a condition precedent to the binding effect of any amendment or modification to
this Agreement that the same first be reduced to writing and signed by the
Parties.
16.    Fair Meaning. The Parties understand and acknowledge that this Agreement
has been drafted jointly by the Parties. Any uncertainty or ambiguity shall not
be construed for or against any Party based on attribution of drafting to any
Party, and this Agreement shall be construed according to its fair meaning and
as if prepared by all Parties hereto.

6





--------------------------------------------------------------------------------



17.    Limitation of Liability. NO PARTY SHALL BE LIABLE TO THE OTHER PARTY OR
ANY THIRD PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES
(INCLUDING LOST OR ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME),
ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED
ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF AN AUTHORIZED
REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF THE
SAME.
18.    Headings. The section and other headings contained in this Agreement and
in the exhibits and schedules to this Agreement are included for the purpose of
convenient reference only and shall not restrict, amplify, modify or otherwise
affect in any way the meaning or interpretation of this Agreement or the
exhibits and schedules hereto.
19.    Further Assurances. Each Party shall execute and deliver all such further
instruments and documents as may reasonably be requested by the other Party in
order to fully carry out the intent and accomplish the purposes of this
Agreement and the undertakings contemplated thereby in any and all countries.
20.    Notices. All notices, claims and demands hereunder, and all other
communications which are required to be given in writing pursuant to this
Agreement, shall be in writing and shall be deemed to have been delivered and
received (a) when personally delivered, (b) on the seventh (7th) business day
after which sent by registered or certified mail, postage prepaid, return
receipt requested, (c) on the date on which transmitted by facsimile with a
receipt evidencing a successful transmission, or by email with confirmation by
the recipient confirming such email has been received and reviewed, or (d) on
the third (3rd) business day after the business day on which deposited with a
regulated public carrier (e.g., Federal Express) for overnight delivery (receipt
verified), freight prepaid, addressed to the Party for whom intended at the
mailing address or facsimile number set forth below, or such other mailing
address or facsimile number, notice of which is given in a manner permitted by
this Section 20:
if to SNBL:    
Shin Nippon Biomedical Laboratories, Ltd
2438 Miyanoura
Kagoshima 891-1394, Japan
Attn: Shunji Haruta, NDS Division
Facsimile: +81.99.294.3619
Email: haruta-shunji@snbl.co.jp


with a copy to:
Wilson Sonsini Goodrich & Rosati
650 Page Mill Road
Palo Alto, CA 94304-1050
Attention: Ian B. Edvalson
Telephone: (650) 493-9300
Facsimile: (650) 493-6811

7





--------------------------------------------------------------------------------



    
if to Transcept:    
Transcept, Inc.
1003 West Cutting Boulevard, Point Richmond
California 94804, U.S.A.
Attn: Chief Executive Officer, President,
Facsimile: +510 215-3535
Email: goclassen@transcept.com
    
21.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement, binding on all of the
Parties hereto. The Parties agree that electronic or facsimile copies of
signatures shall be deemed originals for all purposes hereof and that a Party
may produce such copies, without the need to produce original signatures, to
prove the existence of this Agreement in any proceeding brought hereunder.
22.    No Waiver. Any delay in enforcing a Party’s rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.
23.    Expenses and Attorneys’ Fees. Except as otherwise provided in this
Agreement, each Party shall bear and pay its own costs and expenses arising out
of, resulting from or relating to Released Claims, the preparation of this
Agreement and the performance of or compliance with this Agreement, including,
without limitation, any such costs or expenses incurred for the Party’s
respective attorneys, accountants, advisors, agents and other representatives.
24.    Severability. If any term, provision, condition or covenant of this
Agreement or the application thereof to any Party or circumstance shall be held
to be invalid or unenforceable to any extent in any jurisdiction, then the
remainder of this Agreement and the application of such term, provision,
condition or covenant in any other jurisdiction or to persons or circumstances
other than those as to whom or which it is held to be invalid or unenforceable,
shall not be affected thereby, and each term, provision, condition and covenant
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.
25.    Acknowledgement. The Parties acknowledge that they have personally read
this Agreement and that they have reviewed, or have had the opportunity to
review, the same with legal counsel of their own choosing. The Parties further
acknowledge that they have been provided a full and ample opportunity to study
this Agreement and to make inquiry of the factual and legal matters to which it
relates, and that this Agreement fully and accurately reflects the content of
any and all

8





--------------------------------------------------------------------------------



understandings and agreements between the Parties concerning the matters
referenced herein, that there have been no other understandings and agreements
made by either of the Parties, and that the Parties are not relying on any other
understandings or agreements whatsoever as an inducement to execute this
Agreement.
[Signatures on following page]





9





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have set their hands to this Agreement on
the date first above written.
SNBL:
SHIN NIPPON BIOMEDICAL LABORATORIES, LTD., a Japan corporation
By:     /s/ Shunji Harata    
Name: Shunji Harata    
Title: General Manager, TR Division    
TRANSCEPT:
TRANSCEPT PHARMACEUTICALS, INC., a Delaware corporation
By:     /s/ Glenn A. Oclassen    
Name: Glenn A. Oclassen    
Title: Chairman/ CEO    


